 Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 1 of 13 Page ID #:178




 1   NICOLA T. HANNA
     United States Attorney
 2   PATRICK R. FITZGERALD
     Assistant United States Attorney
 3   Chief, National Security Division
     DAVID T. RYAN (Cal. Bar No. 295785)
 4   Assistant United States Attorney
     Terrorism and Export Crimes Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-4491
 7        Facsimile: (213) 894-2979
          E-mail:     david.ryan@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,            No. CR 18-759-CJC

13             Plaintiff,                 PLEA AGREEMENT FOR DEFENDANT
                                          TYLER LAUBE
14                  v.

15   TYLER LAUBE,

16             Defendant.

17

18        1.   This constitutes the plea agreement between Tyler Laube

19   ("defendant") and the United States Attorney's Office for the Central

20   District of California ("the USAO") in the above-captioned case.

21   This agreement is limited to the USAO and cannot bind any other

22   federal, state, local, or foreign prosecuting, enforcement,

23   administrative, or regulatory authorities.

24                            DEFENDANT'S OBLIGATIONS

25        2.   Defendant agrees to:

26             a.   At the earliest opportunity requested by the USAO and

27   provided by the Court, appear and plead guilty to count one of the

28   indictment in United States v. Robert Rundo et al, CR No. 18-759-CJC,
 Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 2 of 13 Page ID #:179




 1   which charges defendant with Conspiracy, in violation of 18 U.S.C.

 2   §   371.

 3                b.   Not contest facts agreed to in this agreement.

 4                c.   Abide by all agreements regarding sentencing contained

 5   in this agreement.

 6                d.   Appear for all court appearances, surrender as ordered

 7   for service of sentence, obey all conditions of any bond, and obey

 8   any other ongoing court order in this matter.

 9                e.   Not commit any crime; however, offenses that would be

10   excluded for sentencing purposes under United States Sentencing

11   Guidelines    ("U.S.S.G." or "Sentencing Guidelines") § 4Al.2(c) are not

12   within the scope of this agreement.

13                f.   Be truthful at all times with Pretrial Services, the

14   United States Probation Office, and the Court.

15                g.   Pay the applicable special assessment at or before the

16   time of sentencing unless defendant lacks the ability to pay and

17   prior to sentencing submits a completed financial statement on a form

18   to be provided by the USAO.

19                              THE USAO'S OBLIGATIONS

20          3.    The USAO agrees to:

21                a.   Not contest facts agreed to in this agreement.

22                b.   Abide by all agreements regarding sentencing contained

23   in this agreement.

24                c.   At the time of sentencing, provided that defendant

25   demonstrates an acceptance of responsibility for the offense up to

26   and including the time of sentencing, recommend a two-level reduction

27   in the applicable Sentencing Guidelines offense level, pursuant to

28

                                        2
 Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 3 of 13 Page ID #:180




 1   U.S.S.G. § 3El.1, and recommend and, if necessary, move for an

 2   additional one-level reduction if available under that section.

 3                              NATURE OF THE OFFENSE

 4           4.   Defendant understands that for defendant to be guilty of

 5   the crime charged in count one, that is, Conspiracy, in violation of

 6   Title 18, United States Code, Section 371, the following must be

 7   true:    (1) Between the dates charged in the Indictment, there was an

 8   agreement between two or more persons to commit at least one crime as

 9   charged in the Indictment;    (2)   Defendant became a member of the

10   conspiracy knowing of its object and intending to help accomplish it;

11   and (3) One of the members of the conspiracy performed at least one

12   overt act for the purpose of carrying out the conspiracy.

13                                       PENALTIES

14           5.   Defendant understands that the statutory maximum sentence

15   that the Court can impose for a violation of Title 18, United States

16   Code, Section 371, is: 5 years imprisonment; a 3-year period of

17   supervised release; a fine of $250,000 or twice the gross gain or

18   gross loss resulting from the offense, whichever is greatest; and a

19   mandatory special assessment of $100.

20           6.   Defendant understands that supervised release is a period

21   of time following imprisonment during which defendant will be subject

22   to various restrictions and requirements.       Defendant understands that

23   if defendant violates one or more of the conditions of any supervised

24   release imposed, defendant may be returned to prison for all or part

25   of the term of supervised release authorized by statute for the

26   offense that resulted in the term of supervised release, which could

27   result in defendant serving a total term of imprisonment greater than

28   the statutory maximum stated above.

                                           3
 Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 4 of 13 Page ID #:181




 1           7.   Defendant understands that, by pleading guilty, defendant

 2   may be giving up valuable government benefits and valuable civic

 3   rights, such as the right to vote, the right to possess a firearm,

 4   the right to hold office, and the right to serve on a jury.

 5   Defendant understands that once the court accepts defendant's guilty

 6   plea, it will be a federal felony for defendant to possess a firearm

 7   or ammunition.     Defendant understands that the conviction in this

 8   case may also subject defendant to various other collateral

 9   consequences, including but not limited to revocation of probation,

10   parole, or supervised release in another case and suspension or

11   revocation of a professional license.     Defendant understands that

12   unanticipated collateral consequences will not serve as grounds to

13   withdraw defendant's guilty plea.

14           8.   Defendant understands that, if defendant is not a United

15   States citizen, the felony conviction in this case may subject

16   defendant to: removal, also known as deportation, which may, under

17   some circumstances, be mandatory; denial of citizenship; and denial

18   of admission to the United States in the future.     The court cannot,

19   and defendant's attorney also may not be able to, advise defendant

20   fully regarding the immigration consequences of the felony conviction

21   in this case.     Defendant understands that unexpected immigration

22   consequences will not serve as grounds to withdraw defendant's guilty

23   plea.

24                                  FACTUAL BASIS

25           9.   Defendant admits that defendant is, in fact, guilty of the

26   offense to which defendant is agreeing to plead guilty.     Defendant

27   and the USAO agree to the statement of facts provided below and agree

28   that this statement of facts is sufficient to support a plea of

                                         4
 Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 5 of 13 Page ID #:182




 1   guilty to the charge described in this agreement and to establish the

 2   Sentencing Guidelines factors set forth in paragraph 15 below but is

 3   not meant to be a complete recitation of all facts relevant to the

 4   underlying criminal conduct or all facts known to either party that

 5   relate to that conduct.

 6        Between January and April 2017, defendant associated with

 7   individuals involved in an organization originally known as the "DIY

 8   Division," that was later re-branded as the "Rise Above Movement" or

 9   "RAM."     RAM represented itself as a combat-ready, militant group of a

10   new nationalist white supremacy and identity movement.     RAM regularly

11   held hand-to-hand and other combat training for RAM members and

12   associates to prepare to engage in violent confrontations with

13   protestors and other individuals at political rallies.     RAM leaders

14   organized the training sessions and attendance at political rallies

15   through phone calls and text messages.     On March 15, 2017, defendant

16   attended one such combat training event in San Clemente, California.

17        On March 25, 2017, defendant attended a political rally in

18   Huntington Beach, California along with several RAM members.      At that

19   event, defendant and several RAM members assaulted protestors and

20   other persons.     Following that rally, RAM members used the Internet

21   to post photographs and videos of assaults committed by defendant and

22   other RAM members in order to recruit members to engage in violent

23   confrontations at future events.

24                               SENTENCING FACTORS

25        10.     Defendant understands that in determining defendant's

26   sentence the Court is required to calculate the applicable Sentencing

27   Guidelines range and to consider that range, possible departures

28   under the Sentencing Guidelines, and the other sentencing factors set

                                        5
 Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 6 of 13 Page ID #:183




 1   forth in 18 U.S.C. § 3553(a).           Defendant understands that the

 2   Sentencing Guidelines are advisory only, that defendant cannot have

 3   any expectation of receiving a sentence within the calculated

 4   Sentencing Guidelines range, and that after considering the

 5   Sentencing Guidelines and the other§ 3553(a) factors, the Court will

 6   be free to exercise its discretion to impose any sentence it finds

 7   appropriate up to the maximum set by statute for the crime of

 8   conviction.

 9         11.     Defendant and the USAO agree to the following applicable

10   Sentencing Guidelines factors:

11      Base Offense Level:                          14      U.S.S.G. § 2A2.2(a)

12   Defendant and the USAO reserve the right to argue that additional

13   specific offense characteristics, adjustments, and departures under

14   the Sentencing Guidelines are appropriate.           Defendant understands

15   that defendant's offense level could be increased if defendant is a

16   career offender under U.S.S.G. §§ 4Bl.l and 4Bl.2.           If defendant's

17   offense level is so altered, defendant and the USAO will not be bound

18   by the agreement to Sentencing Guideline factors set forth above.

19         12.     Defendant understands that there is no agreement as to

20   defendant's criminal history or criminal history category.

21         13.     Defendant and the USAO reserve the right to argue for a

22   sentence outside the sentencing range established by the Sentencing

23   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a) (1),

24   (a) (2),    (a) (3),    (a) (6), and (a) (7).

25                              WAIVER OF CONSTITUTIONAL RIGHTS

26         14.     Defendant understands that by pleading guilty, defendant

27   gives up the following rights:

28                 a.       The right to persist in a plea of not guilty.

                                               6
 Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 7 of 13 Page ID #:184




 1              b.   The right to a speedy and public trial by jury.

 2              c.   The right to be represented by counsel - and if

 3   necessary have the court appoint counsel - at trial.     Defendant

 4   understands, however, that, defendant retains the right to be

 5   represented by counsel - and if necessary have the court appoint

 6   counsel - at every other stage of the proceeding.

 7              d.   The right to be presumed innocent and to have the

 8   burden of proof placed on the government to prove defendant guilty

 9   beyond a reasonable doubt.

10              e.   The right to confront and cross-examine witnesses

11   against defendant.

12              f.   The right to testify and to present evidence in

13   opposition to the charges,   including the right to compel the

14   attendance of witnesses to testify.

15              g.   The right not to be compelled to testify, and,    if

16   defendant chose not to testify or present evidence, to have that

17   choice not be used against defendant.

18              h.   Any and all rights to pursue any affirmative defenses,

19   Fourth Amendment or Fifth Amendment claims, and other pretrial

20   motions that have been filed or could be filed.

21                        WAIVER OF APPEAL OF CONVICTION

22        15.   Defendant understands that, with the exception of an appeal

23   based on a claim that defendant's guilty plea was involuntary, by

24   pleading guilty defendant is waiving and giving up any right to

25   appeal defendant's conviction on the offense to which defendant is

26   pleading guilty. Defendant understands that this waiver includes, but

27   is not limited to, arguments that the statute to which defendant is

28   pleading guilty is unconstitutional, and any and all claims that the

                                       7
 Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 8 of 13 Page ID #:185




 1   statement of facts provided herein is insufficient to support

 2   defendant's plea of guilty.

 3                       LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 4          16.   Defendant agrees that, provided the Court imposes a total

 5   term of imprisonment on all counts of conviction of no more than 51

 6   months, defendant gives up the right to appeal all of the following:

 7   (a) the procedures and calculations used to determine and impose any

 8   portion of the sentence;        (b) the term of imprisonment imposed by the

 9   Court;    (c) the fine imposed by the court, provided it is within the

10   statutory maximum;        (d) to the extent permitted by law, the

11   constitutionality or legality of defendant's sentence, provided it is

12   within the statutory maximum;        (e) the term of probation or supervised

13   release imposed by the Court, provided it is within the statutory

14   maximum; and (f) any of the following conditions of probation or

15   supervised release imposed by the Court: the conditions set forth in

16   General Orders 318, 01-05, and/or 05-02 of this Court; the drug

17   testing conditions mandated by 18 U.S.C.       §§   3563(a) (5) and 3583(d);

18   and the alcohol and drug use conditions authorized by 18 U.S.C.

19   §   3563 (b) (7).

20          17.   The USAO agrees that, provided (a) all portions of the

21   sentence are        at or below the statutory maximum specified above and

22   (b) the Court imposes a term of imprisonment of no less than 21

23   months, the USAO gives up its right to appeal any portion of the

24   sentence.

25                          RESULT OF WITHDRAWAL OF GUILTY PLEA

26          18.   Defendant agrees that if, after entering a guilty plea

27   pursuant to this agreement, defendant seeks to withdraw and succeeds

28   in withdrawing defendant's guilty plea on any basis other than a

                                            8
 Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 9 of 13 Page ID #:186




 1   claim and finding that entry into this plea agreement was

 2   involuntary, then the USAO will be relieved of all of its obligations

 3   under this agreement.

 4                           EFFECTIVE DATE OF AGREEMENT

 5        19.   This agreement is effective upon signature and execution of

 6   all required certifications by defendant, defendant's counsel, and an

 7   Assistant United States Attorney.

 8                               BREACH OF AGREEMENT

 9        20.   Defendant agrees that if defendant, at any time after the

10   signature of this agreement and execution of all required

11   certifications by defendant, defendant's counsel, and an Assistant

12   United States Attorney, knowingly violates or fails to perform any of

13   defendant's obligations under this agreement ("a breach"), the USAO

14   may declare this agreement breached.    All of defendant's obligations

15   are material, a single breach of this agreement is sufficient for the

16   USAO to declare a breach, and defendant shall not be deemed to have

17   cured a breach without the express agreement of the USAO in writing.

18   If the USAO declares this agreement breached, and the Court finds

19   such a breach to have occurred, then:    (a) if defendant has previously

20   entered a guilty plea pursuant to this agreement, defendant will not

21   be able to withdraw the guilty plea; and (b) the USAO will be

22   relieved of all its obligations under this agreement.

23                   COURT AND PROBATION OFFICE NOT PARTIES

24        21.   Defendant understands that the Court and the United States

25   Probation Office are not parties to this agreement and need not

26   accept any of the USAO's sentencing recommendations or the parties'

27   agreements to facts or sentencing factors.

28

                                         9
Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 10 of 13 Page ID #:187




 1           22.   Defendant understands that both defendant and the USAO are

 2   free to:      (a) supplement the facts by supplying relevant information

 3   to the United States Probation Office and the Court,      (b) correct any

 4   and all factual misstatements relating to the Court's Sentencing

 5   Guidelines calculations and determination of sentence, and (c) argue

 6   on appeal and collateral review that the Court's Sentencing

 7   Guidelines calculations and the sentence it chooses to impose are not

 8   error, although each party agrees to maintain its view that the

 9   calculations in paragraph 15 are consistent with the facts of this

10   case.     While this paragraph permits both the USAO and defendant to

11   submit full and complete factual information to the United States

12   Probation Office and the Court, even if that factual information may

13   be viewed as inconsistent with the facts agreed to in this agreement,

14   this paragraph does not affect defendant's and the USAO's obligations

15   not to contest the facts agreed to in this agreement.

16           23.   Defendant understands that even if the Court ignores any

17   sentencing recommendation, finds facts or reaches conclusions

18   different from those agreed to, and/or imposes any sentence up to the

19   maximum established by statute, defendant cannot, for that reason,

20   withdraw defendant's guilty plea, and defendant will remain bound to

21   fulfill all defendant's obligations under this agreement.      Defendant

22   understands that no one        not the prosecutor, defendant's attorney,

23   or the Court -- can make a binding prediction or promise regarding

24   the sentence defendant will receive, except that it will be within

25   the statutory maximum.

26                              NO ADDITIONAL AGREEMENTS

27           24.   Defendant understands that, except as set forth in an

28   agreement entered into in a writing signed by all parties or on the

                                         10
Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 11 of 13 Page ID #:188




 1   record in court, there are no promises, understandings, or agreements

 2   between the USAO and defendant or defendant's attorney, except as set

 3   forth in this agreement.

 4               PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

 5        25.   The parties agree that this agreement will be considered

 6   part of the record of defendant's guilty plea hearing as if the

 7   entire agreement had been read into the record of the proceeding.

 8    AGREED AND ACCEPTED

 9    UNITED STATES ATTORNEY'S OFFICE
      FOR THE CENTRAL DISTRICT OF
10    CALIFORNIA

11    NICOLA T. HANNA
      United States Attorney
12

13                                                   JI     rr/18
                                                  Date
14    Assistant- United States Attorney

15    -tf/0--/~~
      T ~ LAUBE                                    ate
16

17                                                  It (   f.J\I~
                                                  Date
18                              TYLER LAUBE

19

20

21

22

23

24

25

26

27

28

                                       11
Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 12 of 13 Page ID #:189




 1                   CERTIFICATION OF DEFENDANT'S ATTORNEY

 2        I am Tyler Laube's attorney.     I have carefully and thoroughly

 3   discussed every part of this agreement with my client.     Further, I

 4   have fully advised my client of his rights, of possible pretrial

 5   motions that might be filed, of possible defenses that might be

 6   asserted either prior to or at trial, of the sentencing factors set

 7   forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines

 8   provisions, and of the consequences of entering into this agreement.

 9   To my knowledge: except as set forth in an agreement entered into in

10   a writing signed by all parties or on the record in court, no

11   promises, inducements, or representations of any kind have been made

12   to my client other than those contained in this agreement; no one has

13   threatened or forced my client in any way to enter into this

14   agreement; my client's decision to enter into this agreement is an

15   informed and voluntary one; and the factual basis set forth in this

16   agreement is sufficient to support my client's entry of a guilty plea

17   pursuant to this agreement.

18

19                                                Date
      Attorney fo
20

21

22

23

24

25

26

27

28

                                      13
Case 2:18-cr-00759-CJC Document 59 Filed 11/13/18 Page 13 of 13 Page ID #:190




 1                            CERTIFICATION OF DEFENDANT

 2            I have read this agreement in its entirety.     I have had enough

 3    time to review and consider this agreement, and I have carefully and

 4    thoroughly discussed every part of it with my attorney.        I understand

 5    the terms of this agreement, and I voluntarily agree to those terms.

 6    I have discussed the evidence with my attorney, and my attorney has

 7    advised me of my rights, of possible pretrial motions that might be

 8    filed, of possible defenses that might be asserted either prior to or

 9    at trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),

10    of relevant Sentencing Guidelines provisions, and of the consequences

11    of entering into this agreement.        Except as set forth in an agreement

12    entered into in a writing signed by all parties or on the record in

13    court, no promises, inducements, or representations of any kind have

14.   been made to me other than those contained in this agreement.        No one

15    has threatened or forced me in any way to enter into this agreement.

16    I am satisfied with the representation of my attorney in this matter,

17    and I   am pleading guilty because I    am guilty of the charges and wish

18    to take advantage of the promises set forth in this agreement, and

19    not for any other reason.

20     ~~.             ,./}?a
21     TY'tER LAUBE             =                   Date
       Defendant
22

23

24

25

26

27

28

                                         12
